Title: Elizabeth Smith Shaw to Abigail Adams, 29 December 1793
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill Dec. 29th 1793
It is a long time since I have written to you, or received a Line from either of my much loved Sisters— I have done like many others, in the more important Concerns of Life, who, though convinced of their Duty, put off the performance of it, to a more convenient Season—not considering, that the present moment, is the only one we may be favoured with—
I know that my Sister looks back upon the last year, & now sees the close of it, with peculiar gratitude—that Heaven has been pleased to preserve the lives of all her Family—& to spare her Son when surrounded on every side, with that most awful pestilential Dissease which has torn so many Mothers from the arms of their clinging Infants, & with a cruel despotic sway, in quick succession made, “wild Inroads on a Parents Heart—” But he who is the repairer of breaches—who hears the young Ravens when they cry, will not be deaf to the cries of those helpless Infants, but will raise up Friends to those distressed Orphans, who will be the guide of their tender Years—
When the Congress first met, I felt very anxious, & I know your mind must have been much agitated—least the City should not have been properly cleansed—& the air prove prejudicial to your best Friend— I never think of him, but with a petition to heaven, that his most useful Life might be spared, that he might see the blessings of that Government, of which he has been so instrumental,—preserved, inviolate to his Childrens, Children—
A nervous putrid fever has prevaield in the Towns round us, & carried of a number of Persons— Mr Welch, a Class-mate of your Son’s, is among the number—

“Lamented Youth! in life’s first bloom he fell”

He was a young minister beloved by every one—happy in the affections of the People of his Charge—Zealous in promoting the intereste of Religion, without too great a degree of Enthusiasm—meek—& serious—with out affectation—cheerful, without Levity—complacent & affable without familiarity gentle in his manners—excellent in his Morals he enforced, & gave a double weight to his Precepts, by the purity of his Life—which was uncommonly useful, improving in knowledge & virtue— What! though short his date—if it has answered Life’s great end—it is enough— Scarce one year has elapsed since he was united to an accomplished Lady—in the silken bands of Hymen—whom in the pangs of Death, he pressed to his fond faithful Heart—& beged of her Mother, to again receive, & protect both her, & hers, if heaven should be pleased to bless his widowed, pensive solotary mate, with the tender appellation of Parent—which alas! he must never know— It was a Scene almost too tender, for Description— I will say no more than that

“In Sorrow, may I never want a Friend
Nor, when others mourn, a Tear to lend—”

Mr Cranch went away suddenly, & I had not time to finish this—May it find you in health—& the new born year be replete with Blessings—
I wish you would be so kind as to lend me the Rights of Women—the first opportunity— when you write to your Children, please to give my Love to them all— / & accept of the unfeigned Love, & Grati- / tude of your affectionate Sister
E. Shaw—
Please to excuse the writing, as Abby is round all the time chattering like a Mag-pye—
